United States Court of Appeals
                                                                 Fifth Circuit
                                                               F I L E D
                IN THE UNITED STATES COURT OF APPEALS           April 23, 2003
                        FOR THE FIFTH CIRCUIT
                                                            Charles R. Fulbruge III
                                                                    Clerk

                            No. 02-11042
                         Conference Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

CURTIS DALE DAUGHERTY,

                                      Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Northern District of Texas
                    USDC No. 6:01-CR-069-01-C
                       --------------------

Before DAVIS, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, appointed to represent Curtis

Dale Daugherty (“Daugherty”), has requested leave to withdraw and

has filed a brief as required by Anders v. California, 386 U.S.

738 (1967).    Daugherty has received a copy of counsel’s motion

and brief and has filed a response.    Our independent review of

the brief and the record discloses no nonfrivolous issue for

appeal.   The record has not been adequately developed for us to

consider in this direct appeal the ineffective assistance claims

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-11042
                                -2-

raised by Daugherty.   See United States v. Gibson, 55 F.3d 173,

179 (5th Cir. 1995).   Counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities, and

the appeal is DISMISSED.   See 5TH CIR. R. 42.2.

     MOTION GRANTED; APPEAL DISMISSED.